Case 1:20-cv-00553-JFR Document 9-2 Filed 07/07/20 Page 1 of 2

https: //outlook .office.com/mail/inbox/id/AAQkADAOMGESZjRILTIOZTctNDEw Yi040 WY 4LTEIMDZjZDY 3NDQxOAAQAAIdzX bvJkFNs2d89yqvAS8%3D

7:32 Verizon Sea &

 

Forrest Fenn Update On ‘The Finder™

pv waava sak 6 Hi%4 ess Bw cam

 

EWE Pepdyceasa
Sie eveabers

he Foseet Fins teasute chest has been irand and aman haeceene forward decioriag himself
she rae from baci ¢ati” arid tha fender ul the Forract Fant ieamee fuike aagck at hi sell
Subbghed peas relsyte ated ponvdien ad? qerat munttior hove mich of bie story | beltewe, ds he the
shay aga,

Up next

       

‘A Mystery Mann Tennis Shoes’ Part Four

Train + Grope of Jupiler (OMicial Widkeo!

Mail - Barbara Andersen - Outlook

ox

SN

2/3
Case 1:20-cv-00553-JFR Document 9-2 Filed 07/07/20 Page 2 of 2

eve

CE®RSV ADAGSPTSNAAL4IXZPIVVOV VOXOCNE ACZIZCW AL IPAMOPOLA MACINOLZOLLTREZ Ed DWOV CAO V W/PYxoquy [reur/t09'asyJo yoopnays:sdyy

Yoong -

uasiapuy Begieg -

HEAT

SUCUdeWSs FP] Or Lely ue ‘ag iy Axereg Bunsies 9y} BIA ues

> O i
& © * © « »>

EMER D Erunrare Sree semen gy Sem RTC

     

e Waki i

 

FRE

‘eeoonget iting ag BET ESTE @

Th 2a
20 YT JP tite Todi g 1 Pom won Haney ee TG; kag Sy RIESE Mtg Heed OH

   

prt newwenteiahie eeshta uel eae Sombie inoce

| one TE

fbr ee aie os: ETHYL a « sade va,

(ONIHL ¥ HONS 09 CNM OHA 0g45 fateq ave ainsesg ay por NG ESSOS

sere gs fietom BRAT E ANNETTE ie oe ERE ga

 

HOF % oaateg pany wea =
© a WOO agNINOAMMM B a4
moe, UOZHBA SGL/

OCOz/9IL
